



CONSULTING SERVICES AGREEMENT
(ITH Partners, LLC)
THIS CONSULTING SERVICES AGREEMENT (this “Agreement”) is entered into effective
as of the 25th day of July, 2019 (the “Effective Date”) by and between ITH
PARTNERS, LLC, a Delaware limited liability company (“Consultant”), and IMH
FINANCIAL CORPORATION, a Delaware corporation (together with its subsidiaries,
the “IMHFC”).
The parties hereto agree as follows:
1.Engagement.
1.1    Term. As of the Effective Date, IMHFC engages the Consultant, and the
Consultant accepts such engagement, upon the terms and conditions hereinafter
set forth, commencing on the Effective Date and expiring on the earliest to
occur of (a) consummation of the sale of all or substantially all of the New
Mexico Asset (as defined in Section 1.2 below) and (b) December 31, 2022, unless
earlier terminated pursuant to the terms of this Agreement (the “Term”).
1.2    New Mexico Asset. As used in this Agreement, the term “New Mexico Asset”
shall mean that certain real property consisting of approximately 13,064 acres
located in Sandoval County, New Mexico, and related water interests.
2.Consulting Services.
2.1    Included Services. The Consultant shall perform consulting services for
the benefit of IMHFC, as more particularly set forth on Exhibit A attached
hereto (the “Consulting Services”), and such other services as IMHFC and the
Consultant may mutually agree upon in writing from time to time after the
Effective Date. The Consultant shall perform no other services other than the
Consulting Services except as agreed in writing by IMHFC.
2.2    Officer Activities. The Consultant has been appointed to, and shall
continue throughout the Term to, serve as the president of the corporations
listed on Exhibit B (each, a “Corporation”). At the end of the Term, or upon the
earlier termination of this Agreement, or upon the earlier written request of
IMHFC, the Consultant shall resign as the president of each Corporation,
effective immediately.
3.Reporting; Time Commitment.
3.1    Reporting. The Consultant shall report directly to the Chief Executive
Officer of IMHFC, and if there is no acting Chief Executive Officer, to the
Board of Directors of IMHFC (the “Board”).
3.2    Time Commitment. During the Term, the Consultant shall devote such
business time, energy and skill as is reasonably necessary to perform the
Consulting Services in accordance with this Agreement. Consultant may continue
with the Consultant’s other pre-existing consulting and other assignments with
third parties, including its work with Juniper Capital LLC and its affiliates
(“Juniper”) and take on new consulting and other assignments for Juniper or
other third parties; provided, however, the Consultant may not take on new
consulting or other assignments for Juniper or third parties to the extent such
new consulting and other assignments: (i) present current conflicts of interest
with the Consulting Services, (ii) are reasonably likely to present future
conflicts of interest with


Note: certain information in this exhibit has been redacted because, in the
opinion of management, such information a) is immaterial to the overall terms of
this agreement and b) would be competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------





the Consulting Services, or (iii) based upon the scope of work anticipated at
the time of the new assignment, would be reasonably likely to prevent the
Consultant from the timely delivery of the Consulting Services to IMHFC. The
existence of any matter described in (i), (ii) or (iii) above (a “Conflict”)
shall be determined by IMHFC’s General Counsel, in his reasonable discretion. If
a Conflict is identified, such Conflict shall be referred to IMHFC’s Audit
Committee. The decision of the Audit Committee shall be final with respect to
such Conflict.
IMHFC expressly acknowledges that Consultant may continue his work with Juniper
and that, except as otherwise expressly set forth in this Section 3.2, such work
shall not constitute a breach of this Agreement or usurpation of any IMHFC
corporate opportunity, and also except as otherwise expressly set forth in this
Section 3.2, such work is expressly authorized and approved by IMHFC
4.Representations, Warranties and Covenants of the Consultant. The Consultant
represents, warrants and covenants to IMHFC as follows:
4.1    Organization. The Consultant is duly organized, validly existing and in
good standing under the laws of its organization and has the requisite power and
authority to carry on its business as now being conducted.
4.2    Authority; Binding Obligation. The Consultant has all requisite power and
authority to enter into this Agreement and perform the Consulting Services. The
execution and delivery of this Agreement has been duly authorized by all
necessary action on the part of the Consultant. This Agreement has been duly
executed and delivered by the Consultant and, assuming due execution and
delivery by the other parties hereto, constitutes the valid and binding
obligation of the Consultant, enforceable against the Consultant in accordance
with its terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general principles of equity.
4.3    Conduct. The Consultant shall professionally, honestly and faithfully
present and conduct itself at all times during the Term and in the performance
of the Consulting Services. The Consultant shall perform the Consulting Services
in a diligent, timely and competent manner. Consultant will perform the
Consulting Services in compliance with all applicable federal, state, and local
laws and regulations. Upon the expiration or earlier termination of the Term,
the Consultant shall deliver to IMHFC all property belonging to IMHFC then in
the Consultant’s possession or otherwise previously provided to the Consultant
by or on behalf of IMHFC.
4.4    Members of Consultant. The Consultant represents and warrants to IMHFC
that Lawrence D. Bain (“Bain”) is and shall remain a member of the Consultant,
and all of the Consulting Services for, on behalf of, and through the Consultant
shall be performed by Bain.
4.5    No Brokerage Activity. The Consultant acknowledges and agrees that: (i)
by performing the Consulting Services, it is not engaging, and the Consultant
agrees that it shall not engage, in any activities which require a real estate,
brokerage or other similar license or permit which the Consultant does not
possess as of the date hereof, and (ii) the Consultant is not entitled to the
payment of any fees, commissions or other amounts in connection with this
Agreement or the Consulting Services, except for (a) LAPF (as defined in that
certain Executive Employment Agreement dated July 24, 2014 by and between Bain
and IMHFC) in connection with the disposition of the New Mexico Asset and (b) as
expressly described in Section 5 of this Agreement.



2

--------------------------------------------------------------------------------





4.6    No Authority. IMHFC shall make its personnel available to the Consultant
as reasonably necessary to perform the Consulting Services, but Consultant shall
not have authority to hire, fire, or make other management decisions regarding
IMHFC personnel without the consent of the Board.
5.Base Consulting Fee; Incentive Bonus; and Expenses.
5.1    Base Consulting Fee. During the Term, subject to the terms of this
Agreement, as payment and consideration for the Consultant’s performance of the
Consulting Services to IMHFC, and other agreements herein, IMHFC shall pay the
Consultant an aggregate monthly base consulting fee of Five Thousand Dollars
($5,000) in arrears (collectively, the “Base Consulting Fee”), subject to and in
accordance with the terms, conditions, qualifications and timing set forth in
this Section 5. From and after the Effective Date and during the Term, the Base
Consulting Fee shall be payable by IMHFC in accordance with its normal business
practices, but in no event less frequently than monthly. The first payment shall
occur on August 1, 2019. The Base Consulting Fee for any partial month shall be
adjusted pro rata based on the ratio of the number of days in the partial month
to the number of days in the entire month.
5.2    Incentive Bonus. In addition to the Base Consulting Fee, Schedule 1 to
this Agreement provides calculations showing an incentive bonus the Consultant
will receive based on the Net Cash (defined below) amount received by IMHFC for
the New Mexico Asset (the “Incentive Bonus”). The term “Net Cash” shall mean all
cash received by IMHFC from the sale of the New Mexico Asset, less reimbursement
of cash advances made by IMHFC to the partnerships and/or limited liability
companies which own the New Mexico Asset (together, the “New Mexico Entities”),
and less all expenses incurred by IMHFC after February 1, 2019, pertaining to
the New Mexico Asset, including, but not limited to, broker fees, legal fees,
taxes, regulatory expenses, engineering expenses, surveyor costs, filing fees,
litigation costs, payments to alleged partners/LLC members of the New Mexico
Entities, consulting costs, payments to municipalities, taxing districts, etc.
(“Net Costs”). IMHFC shall determine the Net Costs and its determination shall
be final. If the Consultant disputes the determination of Net Costs, the parties
hereto agree to share the cost of an audit of the Net Costs by KPMG
(“Accountant”) and the Accountant’s determination shall be final and binding on
the parties.
If Net Cash received by IMHFC is at least $29 million (“Net Cash Threshold”),
the Incentive Bonus will be an amount equal to the sum of: (a) $250,000; and (b)
an additional $22,000 for each additional one million dollars of Net Cash
received in excess of the Net Cash Threshold for the New Mexico Asset (each such
$22,000 is referred to herein as a “Surplus Bonus”), except as provided below.
Surplus Bonuses shall be calculated on a prorated basis for partial one million
dollar increments above the Net Cash Threshold. Contemporaneously with the
closing of the sale of the New Mexico Asset (the “New Mexico Closing”), IMHFC
will set aside $5 million as a reserve for any future Net Costs associated with
the sale of the New Mexico Asset (the “Reserve”) for the two-year period
thereafter (the “Reserve Period”). The amount of the Reserve shall be included
as part of the calculation of the Net Cash Threshold. If the amount of the
Reserve causes the Net Cash to drop below the Net Cash Threshold, then the
Consultant shall initially be entitled to fifty percent (50%) of the initial
$250,000 portion of the Incentive Bonus. If the amount of the Reserve does not
cause the Net Cash to drop below the Net Cash Threshold but results in Net Cash
of less than the sum of the Net Cash Threshold and $5 million ($34 million),
then the Consultant shall initially be entitled to the sum of $250,000 and 50%
of each applicable Surplus Bonus. If the amount of the Reserve does not cause
the Net Cash to drop below the Net Cash Threshold and results in Net Cash
exceeding $34 million, then the Consultant shall initially be entitled to the
sum of: (i) $250,000, (ii) 100% of each Surplus Bonus allocable to a one million
dollar



3

--------------------------------------------------------------------------------





increment of Net Cash above $34 million; and (iii) 50% of each Surplus Bonus
allocable to one million dollar increments of Net Cash above the Net Cash
Threshold, but below $34 million. At the end of the Reserve Period, the
Consultant will receive the balance of the Incentive Bonus then due based on the
final amount of Net Cash received by IMHFC after payment of any net Costs from
the Reserve.
Notwithstanding the foregoing, no Incentive Bonus payment will be made to the
Consultant unless at least 50% of the value of the sale is allocated to land
rather than water or if the Net Cash received does not exceed the Net Cash
Threshold. In no event shall the Consultant be required to reimburse IMHFC for
any Surplus Bonus initially paid, but not payable at the end of the Reserve
Period due to Net Costs being paid from the Reserve.
For the avoidance of doubt, and assuming monies are received and no less than
50% is allocated to land in each of these examples, if the Net Cash received
from the sale of the New Mexico Asset is $35 million, the initial portion of the
Incentive Bonus shall equal the sum of: (x) $250,000; (y) $22,000 for the
million dollar increment of Net Cash above the sum of the Net Cash Threshold and
$5 million; and (z) $55,000, which is 50% of each million dollar increment of
Net Cash above the Net Cash Threshold, but below $34 million. At the conclusion
of the Reserve Period, the Consultant will receive the remaining, if any, pro
rata share of the Incentive Bonus above what is already received based on the
final amount of Net Cash received by IMHFC after payment of any Net Costs from
the Reserve. So, for example, assuming the same $35 million sale, if $2 million
of the Reserve is spent, then the final Net Cash would be $33 million, and the
Consultant would be entitled to an additional $11,000 Incentive Bonus. On the
other hand, if $3 million of the Reserve is spent, then Net Cash would be $32
million, and the Consultant would not be entitled to any further Incentive
Bonus.
As another example, if IMHFC receives $31 million in Net Cash from the sale of
the New Mexico Asset, the Consultant will initially receive 50% of the Incentive
Bonus ($125,000) since the initial Reserve causes the Net Cash to drop below the
Net Cash Threshold. If no additional Net Costs are expended from the Reserve
during the Reserve Period, then at the end of the Reserve Period, ITH will
receive $125,000 (the other 50% of the $250,000) and $44,000 in Surplus Bonuses.
However, if the Reserve is depleted during the Reserve Period by $2 million or
more, and the final Net Cash goes below the Net Cash Threshold, no further
Incentive Bonus will be payable to the Consultant, but the Consultant will not
have to return any portion of the Incentive Bonus previously paid. If the Net
Costs paid from the Reserve are $1 million at the end of the Reserve Period,
then IMHFC would pay the Consultant an additional $147,000 (0.5 x $250,000 +
$22,000 = $147,000).
After IMHFC informs the Consultant of the amount of the incentive fee, if any,
the Consultant may provide input within five (5) business days if he believes
the calculations were not in accordance with the spreadsheet methodology. IMHFC
will retain any monies until the dispute is resolved and the Consultant signs a
release. In the event of any dispute as to the amount of the incentive fee
earned, if any, the determination of IMHFC will be final and binding.
The provisions of this Section 5.2 shall survive the expiration or termination
of this Agreement for any reason other than termination by IMHFC for Cause.
5.3    Expenses. The Consultant shall be entitled to reimbursement by IMHFC for
all reasonable and actually incurred business expenses that the Consultant
incurs solely on behalf of IMHFC not paid by a third party during the Term in
carrying out the Consulting Services; provided, however, that (a) all expenses,
or series of related expenses, in excess of $10,000 must be pre-approved by the
Chief Financial Officer of IMHFC in writing; (b) the Consultant shall provide to
IMHFC the customary



4

--------------------------------------------------------------------------------





documentation in accordance with IMHFC’s expense reimbursement policies in
effect from time to time; and (c) Consultant must submit to IMHFC all receipts
for all properly reimbursable expenses within ninety (90) days after the
incurrence of such expenses. IMHFC shall reimburse the Consultant for all
expenses incurred in compliance with this Section 5.2 and not otherwise disputed
by IMHFC within thirty (30) days after the receipt of such business receipts.
The expense guidelines to be followed by the Consultant shall be those
authorized for the Chief Executive Officer/Chairman position under IMHFC’s
existing Travel and Expense Policy. For the avoidance of doubt, the $10,000
threshold described in this Section 5.3 is not intended to apply in aggregate to
all expenses incurred under this Agreement, but is intended to apply to any
group of related expenses, such as a single business trip. For example, a
business trip will require prior approval if that business trip exceeds $10,000
in reimbursable expenses (including airfare, accommodations, car rental, ground
transportation, per diem, etc.).
5.4    Payments Not Duplicative. For the avoidance of doubt, the amounts payable
by IMHFC to the Consultant pursuant to this Section 5 are intended by the
parties to be a more specific description of the amounts payable by IMHFC
pursuant to Section 6 of that certain Termination of Employment Agreement,
Release and Additional Compensation Agreement dated as of April 9, 2019 by and
between IMHFC and Bain, and the Consultant is not entitled to a double payment
of these amounts.
6.Termination; Termination Fees; and Related Matters.
6.1    Termination. The Consultant’s Consulting Services with IMHFC may be
terminated at any time, with or without Cause, at the option of IMHFC, subject
only to any applicable termination obligations set forth in this Section 6. The
Consultant may also voluntarily resign from Consultant’s duties under this
Agreement by giving at least five (5) days’ prior written notice to IMHFC,
whereupon this Agreement shall immediately terminate. Upon any termination
hereunder, the Term shall automatically expire.
6.2    Cause. For purposes of this Section 6, the term “Cause” shall mean:
(i)    either the Consultant or Bain is convicted of, or enters a plea of nolo
contendere to, an act which is defined as a felony under any federal, state or
local law; or
(ii)    either the Consultant or Bain is convicted of any one or more acts of
intentional theft, larceny, embezzlement, fraud or other misappropriation;
(iii)    either the Consultant’s or Bain’s commission of any one or more acts of
gross negligence or willful misconduct that has resulted in material harm to the
business or reputation of IMHFC; or
(iv)    the Consultant’s material breach of this Agreement that, if curable, is
not cured by the Consultant within Thirty (30) days after written notice from
IMHFC.
6.3    Rights Upon Termination.
(i)Payment of Consulting Fees. Upon any termination of the Consultant during the
Term, other than for Cause, and other than the voluntary resignation of the
Consultant, the Consultant shall in all events continue to be paid all unpaid
Base Consulting Fees as when the same would have been due as though this
Agreement had it not been earlier terminated.



5

--------------------------------------------------------------------------------





(ii)Termination for Cause; Voluntary Resignation. In the event Consultant is
terminated during the Term for Cause, or in the event the Consultant voluntarily
resigns from his duties under this Agreement, the Consultant shall not be
entitled to any further payment under this Agreement.
(iii)Separation Agreement Required; Time of Payment. As set forth above, in
order to receive any payments or benefits pursuant to Section 6.3(i), the
Consultant must execute (and not revoke) a Separation Agreement, which Agreement
shall include a general release of any and all claims that the Consultant had,
has or may have in connection with the Consultant’s Consulting Services with
IMHFC. The Separation Agreement must be executed and returned to IMHFC, within
the applicable period that will be described in the Separation Agreement and it
must not be revoked by the Consultant within any applicable revocation period
that will be described in the Separation Agreement. The Separation Agreement may
not be executed prior to the Consultant’s last day of rendering any Consulting
Services.
6.4    Notice of Termination. Any termination of the Consultant shall be
communicated by written notice (a “Notice of Termination”) from one party hereto
to the other party hereto in accordance with this Section 6 and Section 10.11.
6.5    Date of Termination. “Date of Termination”, with respect to any
termination of the Consultant’s engagement during the Term, shall mean (i) if
the Consultant’s engagement with IMHFC is terminated for Cause, the date on
which a Notice of Termination is given and (ii) if the Consultant is terminated
by IMHFC for any reason other than for Cause, the date specified in the Notice
of Termination. Upon any termination of the Consultant’s engagement with IMHFC,
the Consultant shall concurrently resign as president of the Corporations.
6.6    Nature of Payments. The amounts due under this Section 6 are in full
satisfaction of all claims the Consultant may have in respect of the
Consultant’s engagement by IMHFC, and are provided as the sole and exclusive
benefits to be provided to the Consultant, or the Consultant’s estate, or the
Consultant’s beneficiaries in respect of the Consultant’s termination of this
engagement from IMHFC.
7.Relationship. IMHFC and the Consultant intend (a) that this Agreement shall be
a consulting agreement and not an employment agreement, and (b) that the
Consultant shall be an independent contractor and not an employee. The
Consultant shall operate at all times as an independent contractor of IMHFC.
Without limiting the generality of the foregoing, nothing in this Agreement
shall be construed as creating an employer/employee relationship, partnership,
joint venture, or other business group between the Consultant and IMHFC.
7.1    Office and Services. IMHFC shall not be required to provide the
Consultant with office space, internet access, telephone service, fax service,
cell phone service, administrative assistants, parking spaces, or photocopy
services, all of which shall be acquired and maintained by the Consultant at the
Consultant’s sole cost and expense. Notwithstanding the foregoing, the
Consultant shall be entitled to reimbursement by IMHFC for reasonable postage
(including overnight services), mailing, handling, reproduction and photocopy
expenses incurred in connection with the Consulting Services in accordance with
Section 5.2. Notwithstanding the foregoing, IMHFC will use commercially
reasonable efforts to make available one of IMHFC’s existing conference rooms
during normal business hours for the Consultant to work in or to conduct
meetings in during the Term of this Agreement.
7.2    Taxes. The Consultant, on the one hand, and IMHFC, on the other hand,
agree that the Consultant is not an employee of IMHFC for state or federal tax
purposes. The Consultant shall



6

--------------------------------------------------------------------------------





be solely responsible for any and all income, unemployment, social security,
worker’s compensation, FICA or any other taxes or amounts payable with respect
to the Base Consulting Fee, the Incentive Bonus (if any), and any and all other
compensation paid or provided to the Consultant pursuant to this Agreement. The
Consultant shall indemnify, defend and hold harmless IMHFC, its direct and
indirect beneficial owners, and any director, officer or employee of any direct
or indirect beneficial owner, from and against any tax or other liability that
any of them may have with respect to any such payment and against any and all
losses or liabilities, including, without limitation, defense costs, arising out
of the Consultant’s failure to pay any taxes due with respect to any such
payment.
7.3    Workers’ Compensation and Unemployment Insurance. The Consultant is not
entitled to worker’s compensation benefits or unemployment compensation benefits
provided by IMHFC. The Consultant shall be solely responsible for the payment of
the Consultant’s worker’s compensation, unemployment compensation, and other
such payments for the Consultant. IMHFC shall not be obligated to pay for
worker’s compensation for the Consultant, contribute to a state unemployment
fund for the Consultant, or pay the federal unemployment tax for the Consultant
or pay for any health insurance or other benefits for the Consultant.
8.Protective Covenants.
8.1    Confidential Information; Inventions.
8.1.1.    Process. The Consultant shall not use (except to the extent that such
use is directly related to and required by the Consultant’s performance of the
Consulting Services) or disclose at any time, either during the Term or
thereafter, any Confidential Information (as defined below) of IMHFC of which
the Consultant is or becomes aware, whether or not such information is developed
by the Consultant. The Consultant shall take all reasonable steps to safeguard
Confidential Information of the IMHFC in the Consultant’s possession and to
protect IMHFC against disclosure, misuse, espionage, loss and theft. The
Consultant shall deliver to the IMHFC, as applicable, at the end of the Term
with respect to the IMHFC, as applicable, or at any other time IMHFC may request
the same from the Consultant, all memoranda, notes, plans, records, reports,
computer tapes and software and other documents and data (and copies thereof)
relating to the Confidential Information of IMHFC or the Work Product (defined
below) of IMHFC which the Consultant may then possess or have under the
Consultant’s control. Notwithstanding the foregoing, the Consultant may
truthfully respond to a lawful and valid subpoena or other legal process, but
shall give IMHFC prior written notice thereof as soon as reasonably possible and
shall, as much in advance of the return date as possible, make available to
IMHFC’s counsel the documents and other information sought, and shall reasonably
assist IMHFC’s counsel in resisting or otherwise responding to such process.
8.1.2.    Scope. As used in this Agreement, the term “Confidential Information”
means information that is not generally known to the public and that is used,
developed or obtained by IMHFC (together with their affiliates), respectively,
in connection with its business, including, without limitation, information,
observations and data obtained by the Consultant while providing the Consulting
Services to IMHFC (including any such information obtained prior to the
Effective Date) concerning (i) the business or affairs of IMHFC, (ii) products
or services, (iii) fees, costs and pricing structures, (iv) data and
intellectual property, (v) analyses, (vi) drawings, photographs and reports,
(vii) computer software, including operating systems, applications and listings,
(viii) flow charts, manuals and documentation, (ix) data bases, (x) accounting
and business methods, (xi) inventions, new developments, methods and processes,
whether patented, patentable or unpatentable and whether or not reduced to
practice, (xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology and
trade secrets, and (xv) all similar and



7

--------------------------------------------------------------------------------





related information in whatever form. Confidential Information shall not include
any information that has been published (other than a disclosure by the
Consultant in breach of this Agreement) in a form generally available to the
public prior to the date the Consultant proposes to disclose or use such
information. Confidential Information shall not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.
8.1.3.    Definitions. As used in this Agreement, the following terms shall have
the following meanings:
(i)“Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.
(ii) “Work Product” shall mean all inventions, innovations, improvements,
technical information, systems, scientific developments, methods, designs,
analyses, drawings, reports, service marks, trademarks, trade names, logos and
all similar or related information (whether patented, patentable or
unpatentable, copyrightable, registrable as a trademark, reduced to writing, or
otherwise) which relate to IMHFC’s (together with their affiliates) actual or
anticipated business, research and development or existing or future products or
services and which are conceived, developed or made by the Consultant, or any
employee or member thereof, (whether or not during usual business hours, whether
or not by the use of the facilities of IMHFC, as applicable, and whether or not
alone or in conjunction with any other Person) while performing any Consulting
Services during the Term (including those conceived, developed or made prior to
the Effective Date), together with all patent applications, letters patent,
trademark, trade name and service mark applications or registrations, copyrights
and reissues thereof that may be granted for or upon any of the foregoing. All
Work Product that the Consultant may discover, invent, or originate with respect
to IMHFC and its business during the Term or at any time in the period of twelve
(12) months after the end of the Term, shall be the exclusive property of IMHFC
and the Consultant hereby assigns all of the Consultant’s right, title and
interest in and to such Work Product to IMHFC, including, without limitation,
all intellectual property rights therein. The Consultant shall promptly disclose
all Work Product to IMHFC, shall execute at the request of IMHFC any reasonable
assignments or other documents IMHFC may deem necessary to protect or perfect
IMHFC’s rights therein, and shall assist IMHFC in obtaining, defending and
enforcing IMHFC’s rights therein.
8.1.4    Enforcement. The Consulting Services are unique and the Consultant has
access to Confidential Information and Work Product. Accordingly, a breach by
the Consultant of any of the covenants in this Section 8 would cause immediate
and irreparable harm to IMHFC that would be difficult or impossible to measure,
and any damages to IMHFC for any such injury would therefore be an inadequate
remedy for any such breach. Therefore, in the event of any breach or threatened
breach of any provision of this Section 8, IMHFC shall be entitled, in addition
to, and without limitation upon, all other remedies IMHFC may have under this
Agreement, at law or otherwise, to obtain specific performance, injunctive
relief and/or other appropriate relief (without posting any bond or deposit) in
order to enforce or prevent any violations of the provisions of this Section 8,
or require the Consultant to account for and pay over to IMHFC all compensation,
profits, moneys, accruals, increments or other benefits derived from or received
as a result of any transactions constituting a breach of this Section 8.



8

--------------------------------------------------------------------------------





8.Ownership. All software, hardware, equipment, or records, including all copies
or extracts of them which the Consultant prepares, uses or sees during the Term
in relation to the performance of the Consulting Services shall be and remain
the sole property of IMHFC.
9.Miscellaneous.
10.1    Successors. This Agreement is personal to the Consultant and shall not,
without the prior written consent of IMHFC, be assignable by the Consultant. A
transfer of any of the membership interests in the Consultant shall be deemed an
assignment for the purposes of this Section 10.1. This Agreement may be assigned
by IMHFC, and shall be binding upon, and inure to the benefit of IMHFC and its
successors and assigns.
10.2    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be binding unless in writing and signed by the party
asserted to have granted such waiver.
10.3    Modification. This Agreement may not be amended or modified other than
by a written agreement (a) executed by each Corporation and the Consultant, and
(b) approved by the Receiver (or Stockholder, if the Receiver is no longer
appointed to serve as general receiver over the Shares). In addition to the
foregoing, the provisions of Section 8 may not be amended or modified without
the prior written consent of IMH.
10.4    Complete Agreement. This Agreement (including, without limitation, the
Exhibits attached hereto) contains the entire agreement and final understanding
between the parties hereto with respect to the subject matter addressed herein
among the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or executed, whether written or oral, with the Consultant
and IMHFC concerning the subject matter hereof. Any representation, promise or
agreement not specifically included in this Agreement shall not be binding upon
or enforceable against any party hereto.
10.5    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction or an arbitrator, as the case
may be, to be invalid, prohibited or unenforceable under any present or future
law, and if the rights and obligations of any party under this Agreement shall
not be materially and adversely affected thereby, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable. Furthermore, in lieu of such invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement, a legal, valid and enforceable provision as similar in terms to such
invalid or unenforceable provision as may be possible. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.



9

--------------------------------------------------------------------------------





10.6    Governing Law. This Agreement shall, without regard to principles of
conflict of laws, be governed by the laws of the State of Arizona as to all
matters, including, without limitation, matters of validity, construction,
effect and performance.
10.7    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
10.8    Jurisdiction; Waiver of Jury Trial. Any judicial proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
may be brought only in the state or federal courts of the State of Arizona, and
by the execution and delivery of this Agreement, each of the parties hereto
accepts for themselves the exclusive jurisdiction of the aforesaid courts and
irrevocably consents to the jurisdiction of such courts (and the appropriate
appellate courts) in any such proceedings, waives any objection to venue laid
therein and agrees to be bound by the judgment rendered thereby in connection
with this Agreement or any agreement identified herein. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF THIS AGREEMENT.
10.9    Notices. Any notice to be given hereunder by any party to the other may
be effected by (i) personal delivery, in writing, (ii) mail, registered or
certified, postage prepaid with return receipt requested or (iii) email. Mailed
and emailed notices shall be addressed to the parties at the addresses set forth
below, but each party may change its address by written notice in accordance
with this Section 12.11. Notices shall be deemed communicated as of the actual
receipt (or independently verifiable electronic record thereof) or refusal of
receipt.
If to the Consultant:        ITH Partners, LLC
_________________
_________________
Attn: Lawrence D. Bain
Email: ldb@ithpartners.com




With a copy to:            Jeffrey B. Valle
Valle Makoff LLP
11911 San Vicente Blvd., Suite 324
Los Angeles, CA 90049
Email: jvalle@vallemakoff.com




If to the Company:        IMH Financial Corporation
7001 North Scottsdale Road
Suite 2050
Scottsdale, AZ 85253
Attn: Legal Department
Email: legal@imhfc.com
 
10.10    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the



10

--------------------------------------------------------------------------------





context requires, the singular shall include the plural, the plural shall
include the singular, and any gender shall include all other genders. Where
specific language is used to clarify by example a general statement contained
herein, such specific language shall not be deemed to modify, limit or restrict
in any manner the construction of the general statement to which it relates.
10.11    Indemnification. To the maximum extent permitted by law, IMHFC shall
indemnify, protect, defend and hold harmless the Consultant from, for, and
against any and all claims, liabilities, liens, fines, demands, lawsuits,
actions, losses, damages, injuries, judgments, settlements, costs or expenses
whether asserted in law or in equity and including any claims made by regulatory
agencies asserted against the Consultant arising out of, in whole or in part,
the actions or commissions of the IMHFC, this Agreement or the Consulting
Services, other than those which have arisen from the Consultant’s gross
negligence, willful misconduct or breach of this Agreement (hereinafter,
collectively, “Consultant Claims”). The Consultant shall indemnify, protect,
defend and hold harmless IMHFC and its directors, officers, employees and
affiliates (the “IMHFC Indemnitees”) from, for and against any and all claims,
liabilities, liens, fines, demands, lawsuits, actions, losses, damages,
injuries, judgments, settlements, costs or expenses whether asserted in law or
in equity and including any claims made by regulatory agencies asserted against
any of the IMHFC Indemnitees arising out of, in whole or in part, the
Consultant’s gross negligence, willful misconduct or breach of this Agreement
(hereinafter, collectively “IMHFC Claims”). The party required by this Section
10.11 to provide the indemnity (the “Indemnitor”) shall provide a legal defense
with counsel reasonably approved by the party entitled to the indemnity (the
“Indemnitee”) upon the first notice the Indemnitee sends to the Indemnitor and
the Indemnitor shall continue to provide such defense to the Indemnitee until
the matter is fully resolved by either final judgment, settlement, or other
release executed by the Indemnitee. The Indemnitor indemnifies the Indemnitee
from, for and against all Consultant Claims or IMHFC Claims, as applicable,
including, without limitation, all legal fees, costs and expert fees and costs
that the Indemnitee may directly or indirectly sustain, suffer or incur as a
result thereof. The Indemnitor shall and does hereby assume on behalf of the
Indemnitee, upon its demand, the amount of any costs allowed by law, and costs
identified herein, any settlement reached or any judgment that may be entered
against the Indemnitee, as a result of such Consultant Claims or IMHFC Claims,
as applicable. The obligations of the Indemnitor pursuant to this Section 10.11
shall survive the expiration or earlier termination of this Agreement.
10.12    Third Party Beneficiaries. This Agreement confers rights and remedies
upon IMHFC. No Person, other than the parties hereto and IMHFC, has any rights
or remedies under this Agreement.
10.13    Dispute Resolution. Any and all disputes between the parties to this
Agreement, Consultant’s representatives, the Consultant and/or Bain and IMHFC,
or members of IMHFC’s Board, IMHFC employees, shareholders, partners, investors
or affiliated entities, shall be resolved through arbitration by a single
arbitrator who is a member of the National Academy of Arbitrators (“NAA”) in
accordance with the American Arbitration Association’s (“AAA”) Employment
Arbitration Rules and Mediation Procedures (“Rules”). The arbitration shall take
place in Arizona at a mutually convenient location. The single arbitrator shall
be chosen from the AAA lists, pursuant to the AAA Rules, but only those
arbitrators from the NAA may be included on the AAA list, and such arbitrators
on the list shall not be exclusively from Arizona. In the event that any dispute
or controversy is deemed non-arbitrable, then any remaining dispute or
controversy that is found arbitrable will remain subject to arbitration. For any
dispute or controversy deemed non-arbitrable, the Consultant waives its right to
a jury trial for that dispute or controversy.
[Remainder of page intentionally left blank.]



11

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
CONSULTANT:
ITH Partners, LLC,
                    a Delaware limited liability company


By: /s/ Lawrence D. Bain            
                        Lawrence D. Bain
                    Its:    Managing Partner


IMHFC:
IMH FINANCIAL CORPORATION,
                    a Delaware corporation


By:    /s/ Jonathan Brohard_____        
Name:    Jonathan Brohard            
Its:    EVP & General Counsel        





Signature Page to Consulting Services Agreement

--------------------------------------------------------------------------------






EXHIBIT A
CONSULTING SERVICES
Consultant shall perform the following services during the Term:
The Consultant shall assist IMHFC in effectuating a sale of the New Mexico
Asset, and shall assist IMHFC with the sale of all remaining assets of IMHFC as
requested by IMHFC. In connection therewith, the Consultant shall cooperate in
(a) the defense of IMHFC or any of its affiliates against any threatened or
pending litigation by any Person or in any investigation or proceeding by any
governmental agency that relates to any events or actions which occur during or
occurred prior to the Term, and (b) the prosecution of any claims and lawsuits
brought by IMHFC against third parties that are currently outstanding or that
may in the future be brought relating to matters which occur during or prior to
the Term.
Bain, as the president of each corporation listed in Exhibit B to the Agreement,
shall have general supervision over the business of such corporation and other
duties incident to the office of president, and any other duties as may be from
time to time assigned to the president by the board of directors and subject to
the control of the board of directors in each case.



Exhibit A to Consulting Services Agreement

--------------------------------------------------------------------------------






EXHIBIT B
CORPORATIONS
Aperion Asset Management, Inc.
Aperion Capital Texas, Inc.
Aperion Energy, Inc.
Aperion Homes, Inc.
Aperion Partners, Inc.
Aperion Technology, Inc.
Aperion Wellness, Inc.
Aperion Water Resources, Inc.
APL Development, Inc.
Recorp Capital Group, Inc.
Recorp Communities, Inc.
Recorp Investments, Inc.
Recorp Management, Inc.
Recorp of America, Inc.
Recorp Partners, Inc.
Recorp, Inc.


[Note – the highlighted entities above are the GP and/or manager of all of the
entities that own the New Mexico assets.]




Note: certain information in this exhibit has been redacted because, in the
opinion of management, such information a) is immaterial to the overall terms of
this agreement and b) would be competitively harmful if publicly disclosed.

--------------------------------------------------------------------------------






SCHEDULE 1
(See Attached. - REDACTED)


Note: certain information in this exhibit has been redacted because, in the
opinion of management, such information a) is immaterial to the overall terms of
this agreement and b) would be competitively harmful if publicly disclosed.